DETAILED ACTION
Claims 1-13 received on 10/13/2020 are considered in this office action. Claims 1-13 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 and 02/01/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla (US 20190204827 A1) in view of Lo (US 20090112462 A1).

Regarding claim 1, Bhalla teaches a vehicle display device, comprising: 
a first display device provided inside a vehicle cabin (FIG. 2A; par [0057]: “Examples of a display device include, but are not limited to, a head-up display (or heads-up display) 410 (FIG. 2A), a dashboard display 420 (FIG. 2A), an infotainment console 430 (FIG. 2A), a virtual reality display, an augmented reality display, a light indicator, or a mobile electronic device.”, wherein “an infotainment console” corresponds to a first display device); 
a second display device provided inside the vehicle cabin and separately from the first display device (FIG. 2A; par [0057]: “Examples of a display device include, but are not limited to, a head-up display (or heads-up display) 410 (FIG. 2A), a dashboard display 420 (FIG. 2A), an infotainment console 430 (FIG. 2A), a virtual reality display, an augmented reality display, a light indicator, or a mobile electronic device.”, wherein “dashboard display 420” corresponds to a second display device); 
a memory; and a processor connecting to the memory and being configured to (par [0004]: “One embodiment provides a system comprising at least one processor and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor”): 
set a running plan of a vehicle (FIG. 3 element 230: “AUTONOMOUS ROUTE PLANNING UNIT”; par [0081]: “In one embodiment, the system 200 comprises an autonomous route planning unit 230 configured to: (1) receive as input, from the driver or a passenger of the vehicle, route planning data comprising a starting point, a destination point, and a first route between the starting point and the destination point, (2) determine whether the vehicle 100 can operate in the autonomous mode along the entirety of the first route or only along one or more portions of the first route based on sensor data of the vehicle 100, an autonomous confidence level for the vehicle 100, and the route planning data, and (3) provide autonomous route planning information to at least one I/O device 140 inside the vehicle 100, wherein the autonomous route planning information includes visual information and/or audio information indicative of whether the vehicle 100 can operate in the autonomous mode along the entirety of the first route or only along one or more portions of the first route”), 
to display a scheduled action of the vehicle on the first display device based on the running plan (par [0120]: “FIG. 9F illustrates an example UI 580F displayed on a navigation tab 582 of an infotainment console 430 inside a vehicle 100 in autonomous drive, in accordance with an embodiment. In one embodiment, the UI 580F includes, but is not limited to, at least one of the following: (1) route information related to a route the vehicle 100 is on, such as a dynamic map view of the route, turn-by-turn navigation, etc., (2) autonomous supervisory information relating to the autonomous drive (e.g., autonomous indicator information, autonomous supervisory information), such as a circular icon 520, and (3) features allowing a user inside the vehicle 100 to make adjustments to the autonomous drive, such as update the route to an alternative route, add a stop, safe stop, etc.”, wherein “route information related to a route the vehicle 100 is on, such as a dynamic map view of the route, turn-by-turn navigation” corresponds to a scheduled action of the vehicle on the first display device based on the running plan), and 
to display the scheduled action on the second display device (FIG. 5A-5C; FIG. 8C; par [0108]: “FIG. 8C illustrates another example UI 870 displayed on a dashboard display 420 inside a vehicle 100 in the manual mode, in accordance with an embodiment. In one embodiment, if a head-up display 410 is not available inside the vehicle 100, the system 200 is configured to display environmental in view information that is immediately relevant to a driver of the vehicle 100 for vehicle safety and improved driving on another display device that is within a line of vision of the driver, such as the dashboard display 420. For example, as shown in FIG. 8C, if the vehicle 100 is in the manual mode, the system 200 is configured to display on the dashboard display 420 a UI 870 comprising both vehicle status and diagnostics information and environmental in view information such as, but not limited to, an alert 871 indicative of local signage (e.g., a speed limit traffic sign), an alert 872 indicative of current location of the vehicle 100, an alert 873 indicative of current speed of the vehicle 100 and status of turn signal indicator lights of the vehicle 100 (e.g., whether left turn signal is activated, whether right turn signal is activated), an alert 874 indicative of turn-by-turn navigation and/or road conditions of a roadway the vehicle 100 is on (e.g., snow on the roadway), or an autonomous indicator 875 (displayed only if autonomous drive is available for the vehicle 100)”), but fails to specifically teach display the scheduled action on the second display device in a case in which at least one of a distance to, or a time interval until, the scheduled action has reached a prescribed value or less.
	However, Lo teaches display the scheduled action on the display device in a case in which at least one of a distance to, or a time interval until, the scheduled action has reached a prescribed value or less (FIG. 3A-3F; par [0018]: “In the display method of the present invention, the step of displaying the maneuver list includes a step of displaying a distance countdown meter when the current position of the user is within a predetermined distance range from the location requiring a maneuvering action. The step of displaying the distance countdown meter includes a step of changing the distance countdown meter to reflect changes of distance between a location at which the maneuvering action is required and the current position of the user”).
Bhalla and Lo are considered to be analogous to the claimed invention because both are in the same field of providing the driver with scheduled maneuver taken by the driver or vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the standard of displaying scheduled actions of Bhalla with the standard of Lo and display the scheduled action in a case in which at least one of a distance to, or a time interval until, the scheduled action has reached a prescribed value or less. Doing so will allow the user to view the upcoming maneuvers, thus enhancing the driver’s driving or riding experience. 

Regarding claim 2, Bhalla in view of Lo teaches the vehicle display device of claim 1. Bhalla further teaches wherein: 
the first display device is provided at an instrument panel, at a vehicle front side of a driving seat (FIG. 2A; par [0057]: “Examples of a display device include, but are not limited to, a head-up display (or heads-up display) 410 (FIG. 2A), a dashboard display 420 (FIG. 2A), an infotainment console 430 (FIG. 2A), a virtual reality display, an augmented reality display, a light indicator, or a mobile electronic device.”, wherein “an infotainment console” is located an instrument panel, at a vehicle front side of a driving seat), but fails to specifically teach that the second display device is a heads-up display device. 
However, Bhalla further teaches wherein the second display device is a heads-up display device (FIG. 2A; par [0057]: “Examples of a display device include, but are not limited to, a head-up display (or heads-up display) 410 (FIG. 2A), a dashboard display 420 (FIG. 2A), an infotainment console 430 (FIG. 2A)) configured to project onto a projection surface at a vehicle upper side of the first display device (FIG. 7A-7C; par [0063]: “The head-up display 410 comprises one or more augmentations positioned on a windshield of the vehicle 100, wherein each augmentation comprises digital/virtual information (e.g., information that supplements an exterior view in front of the vehicle). The system 200 is configured to support different head-up displays implemented using different augmented reality technologies. For example, the one or more augmentations of the head-up display 410 are projected onto the windshield using projection technology (e.g., a full-windshield projection system), creating one or more augmented reality overlays”; par [0103]: “FIG. 7A illustrates examples of different alerts displayed on a head-up display 410 inside a vehicle 100, in accordance with an embodiment. As shown in FIG. 7A, in one embodiment, the system 200 is configured to selectively display at least one of the following on the head-up display 410 based on a state of the vehicle 100: (1) an alert 717 indicative of turn-by-turn navigation and/or road conditions of a roadway the vehicle 100 is on (e.g., snow on the roadway)”, wherein “windshield” corresponds to an example corresponding to a projection surface at a vehicle upper side of the first display device, and the head-up display provides “alert 717 indicative of turn-by-turn navigation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second display device of Bhalla in view of Lo with the heads-up display device of Bhalla because they both perform the function of displaying information to the driver and one could have substituted the mechanisms and the result of the substitution would have been predictable (Bhalla par [0043]: “The following description is made for the purpose of illustrating the general principles of one or more embodiments and is not meant to limit the inventive concepts claimed herein. Further, particular features described herein can be used in combination with other described features in each of the various possible combinations and permutations”).

Regarding claim 3, Bhalla in view of Lo teaches the vehicle display device of claim 1.  Both Bhalla and Lo further teach wherein, in a case in which a plurality of scheduled actions are displayed on the second display device, the earliest of the scheduled actions is displayed more emphatically than another of the scheduled actions (Bhalla FIG. 8D; Lo FIG. 3A-3F; Lo par [0034]: “In the present invention, as shown in FIGS. 3A-3D, the route guidance list has a layered structure to prioritize the information associated with maneuvering actions at the locations closer to the current vehicle position. Thus, the first entry (data field) 83a differs from the rest of the entries (data fields) 83b and 83c in that the first entry 83a shows the information in more detail with larger graphic images or icons because it relates to the next immediate action (maneuver)”, wherein Bhalla’s “an alert 814 indicative of trip-by-trip navigation” shows bolded description of the next action, and Lu’s teaching of “to prioritize the information associated with maneuvering actions at the locations closer to the current vehicle position” corresponds to displaying the earliest of the scheduled actions is displayed more emphatically than another of the scheduled actions).

Regarding claim 5, Bhalla in view of Lo teaches the vehicle display device of claim 1. Lo further teaches wherein the scheduled action is cleared from the second display device in a case in which a location or a timing of the scheduled action has been passed (Lo FIG. 3D-3E; Lo par [0073]: “If the user has successfully passed the maneuvering location, the maneuver list will be updated such that the next entry will be prioritized with detailed information and enlarged graphical icons, etc. In other words, the route guidance (maneuver) list is designed to prioritize the information associated with the most immediate upcoming maneuvering action, and once the current maneuvering location is completed, the priority is shifted to the next upcoming maneuvering action. Thus, after completing the current maneuvering, the navigation system displays the information regarding the next maneuvering action in a detailed and enhanced manner”, wherein FIG. 3E shows that the complete maneuver has disappeared once completed and shows the next upcoming maneuver).

Regarding claim 6, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 1, and therefore is rejected on the same basis.

Regarding claim 7, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 3, and therefore is rejected on the same basis.

Regarding claim 9, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 5, and therefore is rejected on the same basis.

Regarding claim 10, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 1, and therefore is rejected on the same basis.

Regarding claim 11, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 3, and therefore is rejected on the same basis.

Regarding claim 13, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 5, and therefore is rejected on the same basis.

Claim 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Lo and further in view of MASATAKE.

MASATAKE (JP 2018100867 A) was cited in the IDS received on 09/25/2020, which contains the English translation which the Examiner has referenced.

Regarding claim 4, Bhalla in view of Lo teaches the vehicle display device of claim 1. Bhalla in view of Lo further teaches wherein: the vehicle is switchable between autonomous driving and manual driving (Bhalla Abstract: “The handoff protocol comprises providing information to at least one input/output (I/O) device inside the vehicle as an alert of an upcoming transition from operating the vehicle in the autonomous mode to a manual mode”, thus indicating switchable between autonomous driving and manual driving); and 
with the scheduled action, whether the scheduled action is to be manually performed by a driver(Bhalla FIG. 8C-8D; Bhalla par [0108]: “FIG. 8C illustrates another example UI 870 displayed on a dashboard display 420 inside a vehicle 100 in the manual mode, in accordance with an embodiment. […] For example, as shown in FIG. 8C, if the vehicle 100 is in the manual mode, the system 200 is configured to display […] an alert 874 indicative of turn-by-turn navigation […], or an autonomous indicator 875 (displayed only if autonomous drive is available for the vehicle 100)”; Bhalla par [0109]: “As shown in FIG. 8D, in one embodiment, if the vehicle 100 is in the autonomous mode, the system 200 is configured to display […] (3) an autonomous mode indicator 811 indicative of the vehicle 100 in autonomous drive, […] (7) an alert 814 indicative of trip-by-trip navigation, […] (10) a set of alerts/notifications providing autonomous supervisory information, such as a dynamic circular icon 520, a supervisory level label 521, and a countdown timer 522”, wherein Bhalla teaches that if the “mode indicator” is in manual mode, the alerts of the turn-by-turn navigation indicates that the scheduled action is to be manually performed), in addition to the distance to the scheduled action and a scheduled running path of the vehicle (Bhalla FIG. 7B; Bhalla FIG. 8C; Bhalla FIG. 9F; Bhalla par [0043]: “The following description is made for the purpose of illustrating the general principles of one or more embodiments and is not meant to limit the inventive concepts claimed herein. Further, particular features described herein can be used in combination with other described features in each of the various possible combinations and permutations”; Lo FIG. 3A-3F, wherein “0.89 mi” shown in FIG. 8C of Bhalla is the distance to the scheduled action and FIG. 7B and FIG. 9F show “turn-by-turn navigation” and a scheduled running path of the vehicle, which can be combined in different displays), but fails to specifically teach whether the scheduled action is to be performed by autonomous driving is displayed
However, MASATAKE teaches whether the scheduled action is to be manually performed by a driver or to be performed by autonomous driving is displayed (FIG. 3-8; par [0043]: “Further, the control unit 25 displays the vehicle behavior information 42 indicating the information of the scheduled travel speed of the vehicle 1 when passing through the respective transit points in association with the icons 36 C to 36 corresponding to the transit points included in the automatic drive interval”, wherein scheduled action in between the autonomous driving section would be performed by autonomous driving, while scheduled action outside the autonomous driving section is to be manually performed by a driver).
MASATAKE is considered to be analogous to the claimed invention because it is in the same field of providing the driver with scheduled maneuver taken by the driver or vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Bhalla in view of Lo with teachings of MASATAKE and display autonomous and manual sections along the path and information indicating the vehicle’s behavior within the autonomous operation section(MASATAKE par [0008]). Doing so will allow the user to view the upcoming maneuvers, thus aiding the driver’s understanding of the upcoming maneuvers.	

Regarding claim 8, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 4, and therefore is rejected on the same basis.

Regarding claim 12, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 4, and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szybalski (US8346426B1) teaches displaying information on an electronic display in order to allow the passenger to understand what actions the vehicle may be taking in the immediate future, wherein the information contains uses various icons and images to provide this information to the passenger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/ABDHESH K JHA/Primary Examiner, Art Unit 3668